Name: 82/886/EEC: Council Decision of 13 December 1982 concerning the conclusion of the Convention for the Conservation of Salmon in the North Atlantic Oceani
 Type: Decision
 Subject Matter: international affairs;  European construction;  natural environment;  fisheries
 Date Published: 1982-12-31

 31.12.1982 EN Official Journal of the European Communities L 378/24 COUNCIL DECISION of 13 December 1982 concerning the conclusion of the Convention for the Conservation of Salmon in the North Atlantic Ocean (82/886/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas international cooperation is essential to ensure the conservation, restoration, enhancement and rational management of salmon stocks in the North Atlantic Ocean; Whereas the Community participated in negotiations which culminated in the adoption by a diplomatic conference held in Reykjavik from 18 to 22 January 1982 of a Convention for the Conservation of Salmon in the North Atlantic Ocean; Whereas this Convention takes into account the provisions on anadromous stocks of fish in the Draft Convention of the Third United Nations Conference on the Law of the Sea; Whereas the Convention provides a useful framework for international cooperation to ensure the conservation, restoration, enhancement and rational management of salmon stocks in the North Atlantic Ocean; Whereas the Convention establishes a satisfactory balance between the interests of States in whose rivers salmon originate and other States in whose areas of fishery jurisdiction salmon are fished, HAS DECIDED AS FOLLOWS: Sole Article The Convention for the Conservation of Salmon in the North Atlantic Ocean is hereby approved on behalf of the European Economic Community. The text of the Convention is attached to this Decision. Done at Brussels, 13 December 1982. For the Council The President N. A. KOFOED (1) OJ No C 238, 13. 9. 1982, p. 106.